Case 1:20-mc-00041 Document 1 Filed 03/12/20 USDC Colorado Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO


                                                             20-mc-0041
 In Re DMCA Subpoena to                            Case No. __________________
 Web.com Group, Inc.



      REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA TO
   WEB.COM GROUP, INC. PURSUANT TO 17 U.S.C. § 512(h) TO IDENTIFY
                      ALLEGED INFRINGER

       Petitioner Level 3 Communications, LLC (“Level 3”), by counsel, hereby

requests that the Clerk of this Court issue a subpoena to Web.com Group, Inc. to identify

the alleged infringer(s) at issue pursuant to the Digital Millennium Copyright Act

(“DMCA”), 17 U.S.C. § 512(h) (the “Section 512(h) Subpoena”). The proposed Section

512(h) Subpoena is attached hereto as Exhibit A.

       The proposed Section 512(h) Subpoena is directed to Web.com Group, Inc., a

service provider that provides network services through its subsidiary, Register.com, to

the owner and operator of the domain name level3portal.com. The owner and operator of

level3portal.com has used Web.com Group, Inc.’s services to infringe one or more

copyrights owned by Level 3.

       Level 3 has satisfied the requirements for issuance of a subpoena pursuant to 17

U.S.C. § 512(h):

       (1)     Level 3 has submitted a copy of the notification sent pursuant to 17 U.S.C.

§ 512(c)(3)(A) as Exhibit 1 to the attached Declaration of Ari Meltzer dated March 11,

2020 (“Meltzer Decl.”).
Case 1:20-mc-00041 Document 1 Filed 03/12/20 USDC Colorado Page 2 of 2




       (2)     Level 3 has submitted the proposed Section 512(h) Subpoena attached

hereto as Exhibit A; and

       (3)     Level 3, through its counsel of record, has submitted a sworn declaration

confirming that the purpose for which the Section 512(h) Subpoena is sought is to obtain

the identity of an alleged infringer or infringers and such information will only be used

for the purpose of protecting Level 3’s rights under title 17 of the United States Code.

See Meltzer Decl. ¶ 5.

       Having complied with the statutory requirements, Level 3 respectfully requests

that the Clerk expeditiously issue and sign the proposed Section 512(h) Subpoena

pursuant to 17 U.S.C. § 512(h)(4) and return it for service to Web.com Group, Inc.



       Respectfully submitted,

       /s/ David E. Weslow /s/
       David E. Weslow
       WILEY REIN LLP
       1776 K Street, NW
       Washington, DC 20006
       (202)719-7000 - phone
       dweslow@wiley.law

       Counsel for Level 3 Communications, LLC




                                             2
